[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The court grants the protective order and the motion to quash. The court further orders counsel for the defendant to return the worker's compensation file to the subpoenaed person, Mr Robby.
The rational of this court is that defense counsel has been supplied with authorizations to obtain his personal employment and medical history for the injuries that have been disclosed by discovery and deposition of the plaintiff and that discovery should be fully examined by use of the authorizations. Should there be thereafter some reasonable showing as a threshold issue of impeachment material which would be demonstrated in the worker's compensation file, the court would then be in a better position to determine the validity of a motion to quash such a subpoena.
FORD, JUDGE